31/q2S -ol,o2t03,w,as,u.o      J

                                                                                                      {)/,(}gf
                                               Rodolfo Garcia 768418                                 C)~f I (0
                                               LH.l098 S.HWY    2037
                                               Ft.Stockton,TX.79735



Court of Criminal Appeals of Texas
P.O.BOX 12308,Capitol Station,
Austin,Texas 78711                                                               August 10,2015



The State of                           Tex~s   Vs.Rodolfo Garcia.Cause No.2154 and 2156.


RE:        Request for Court Events and dates.



Dear Court of Criminal Appeals Clerk;

           I would like to obtain dates and write numbers approximate

and howmany 11.07 I have filed in ydur court.My District court

are        refusing                     to     provid     me   with   this information that is why

I     am     requesting                        to   you    with all the events that I have filed

before in this Court and the numbers of the writes,please.

Thank you and I appreciated for your time.




                                                                              Sincerely yours,



                                                                             Garcia,R.i768418
                                                                             SIDi02559852
                                                                             LH.l098 S.HWY 2037
                                                                             Ft.stockton,TX79735



             ...   ··~   -~   .. : .




                                                                              AUG 14 2015


·CC:File
~ :frr Chrt aEnts arrl dlta:;;